Citation Nr: 1456304	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2010 rating decision in that it assigned an effective date of February 26, 2010 for the award of service-connection for follicular lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1944 to June 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence; no such evidence was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.

At the November 2014 Board videoconference hearing, the Veteran testified that he sought to file a claim for service connection for follicular lymphoma through a former representative, a County Veterans Service Officer (CVSO), in 2008.  He did not specify when and where the claim was filed, but indicated he received responses from a VA office in Mississippi (presumably the Jackson, Mississippi RO as it is a centralized processing location for radiation claims) in relation to the claim.  As any outstanding record of the Veteran filing a claim of service connection for follicular lymphoma prior to February 26, 2010, is critical evidence for substantiation of the Veteran's claim, an attempt to secure a record of any such claim is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to verify the Veteran's accounts of filing a claim for service connection for follicular lymphoma prior to February 26, 2010.  The AOJ should advise the Veteran that the record of any such claim is pertinent evidence that is outstanding, and ask him to identify his former CVSO representative.  The AOJ should contact the representative and attempt to secure for the record any record of such claim.  The AOJ should also contact the Jackson, Mississippi RO for corroboration of the Veteran's alleged correspondence with that office in relation to a claim filed prior to February 26, 2010.  The scope of the search must be noted in the record.

2. The AOJ should then review the entire record and readjudicate the claim of CUE in the September 2010 rating decision in that it assigned an effective date of February 26, 2010 for the award of service-connection for follicular lymphoma.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

